Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the communication filed on 11/06/2020. 
The Applicant has amended claim 1, 2, 6, 8, 9, 10.
Claims 1-11 have been examined and are pending herein.

Response to Arguments
Double Patenting: Claims 1-11 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10,225,599 and provisionally rejected on the same grounds as being unpatentable over claims 1-11 of co-pending U.S. Application No. 16/252,988. The Applicant will submit a terminal disclaimer once the non-statutory double patenting rejection is the sole rejection. The rejection under this section still stands.

Claim Rejections - 35 USC § 103: Claims 1, 3-5 and 7-10 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Al-Shaykh (US 2011/0131520), in view of Wolzien (US 2006/0048201). Claims 2, 6 and 11 were rejected under 35 U.S.C. § 103(a) as being Al-Shaykh (US 2011/0131520), in view of Wolzien (US 2006/0048201), in further view of Taylor (US 2012/0051344). 

Applicant: In response, the Applicant has amended claims 1, 2, 6, 8, 9, 10.
Claim 1 is amended to recite in part as: 
“…user interface means for allowing a user of the second device to select on the second device the data stream to be played, … and - said user interface means being configured to access a file manager allowing to select said content on said storage device.”  

On page 4, the Applicant argues that Al-Shaykh fails to teach this feature. Further, the Applicant still stands that Al-Shaykh fails to teach “... transmitting to the first device a command for playing the selected stream, said command containing location data for 
locating the selected stream". Applicant further argues that prior art of references, Wolzien and Taylor, fail to cure the deficiencies of Al-Shaykh. Arguments pertaining to claim 1 are similar for independent claims 8 and 10.
Examiner: Applicant’s arguments with respect to claim(s) 1+ have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference is combined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10, 225, 599. 

Instant Application 16/252,979


U.S. Patent No. 10,225,599


Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 

- a display screen, 


user interface means for allowing a user of the second device to select on the second device the data stream to be played, 

means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,

said data stream being a content stored on a storage device, 

F071.0293US2 -23-said location data including a storage address of the content on said storage device.


- and - said user interface means being configured to access a file manager allowing to select said content on said storage device.
















Claim 14:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 




user interface means for allowing a user of the second device to select on the second device the data stream to be played, 

means for, following the selection by the user, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream, 



said data stream being a content stored on a storage device,

said location data including a storage address of the content on said storage device, 


 in which the first device comprises: (a) means for checking that that the first device is connected to a WiFi access point;  

-3-(b) means for, if the first device is not connected to a WiFi access point: setting up a direct wireless connection to the second device and receiving, on said direct wireless connection, from the second device, data for connection to a wireless access point that is distinct from the second device; and retrieving the selected stream from the data for locating the selected stream, through said wireless access point.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in independent claim 1 of the instant application are encompassed by steps recited in independent claim 14 of the patent.
Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in independent claim 23 (control device) and claim 25 (control method) of the patent, respectively. 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/252,988.

Instant Application 16/252,979


Co-pending Application No. 16/252,988


Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 

a display screen, 


user interface means for allowing a user of the second device to select on the second device the data stream to be played, 

means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,



said data stream being a content stored on a storage device, 



F071.0293US2 -23-said location data including a storage address of the content on said storage device;

- and - said user interface means being configured to access a file manager allowing to select said content on said storage device.



Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

     means for receiving the data stream to be played, 
     
     means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and

      a second device, called a control device, separate from the first device and integrating: 

     a display screen, 


     user interface means for allowing a user of the second device to select on the second device the data stream to be played, 

     means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,

    
     said user interface means being arranged to allow the user to select said data stream from at least one content stored on a storage device, data of the user F071.0293US3 -23- interface being accessible from said storage device.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the co-pending application.  Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in claim 8 (control device) and claim 10 (control method) of the co-pending application, respectively. 	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (US 2011/0131520), in view of Russell (US 2010/0306402).

Regarding claims 1, 8, and 10:
Al-Shaykh discloses a first device, called a receiving device (Fig. 1 –rendering device), comprising: 
means for receiving the data stream to be played ([0015], Fig. 1), means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device ([0081] set-top-box to television, etc.); and 
a second device, called a control device (Fig. 2 – mobile device with a screen display), separate from the first device (Figs. 1 and 2) and integrating: 
- a display screen (Fig. 2), 
- user interface means for allowing a user of the second device to select on the second device the data stream to be played (Fig. 2 – user interface of the media application, [0078-0079, 0085]), 
- means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played ([0087] the user may edit, organize, etc. the content before sending to a rendering device), transmitting to the first device a command for playing the selected stream ([0096] the mobile device 11 may instruct the target rendering device to obtain the media content directly from the media server in the home network 20 if the transfer of the media content is enabled using the set of controls and indications; Fig. 2 #35 – set of controls and indicators within any media content application to transfer media), 
Al-Shaykh does not explicitly teach said command containing location data for locating the selected stream, and said data stream being a content stored on a storage device, andF071.0293US2-23- said location data including a storage address of the content on said storage device, - and - said user interface means being configured to access a file manager allowing to select said content on said storage device.

In related art, Russell discloses said command containing location data for locating the selected stream, and said data stream being a content stored on a storage device, andF071.0293US2-23- said location data including a storage address of the content on said storage device, - and said user interface means being configured to access a file manager allowing to select said content on said storage device ([0075] The user request received by user interface 608 is passed to Supplemental Content Manager 604 which coordinates the loading of the requested content, the loading of SC for supplementing the requested content, and the presentation of the requested content with the SC to the user via display 622. Display 622 can be a PC monitor, a mobile phone display, a browser window within a computer display, etc.[0076] Content Manager 610 checks Content Source Info database 704 to determine whether the content is available in the Local Media Library 702 or in an external Content Provider 714. If the content exists in Local Media Library 702, then Content Manager 610 requests the content from Local Media Library 702 which forwards the content (or information about where the content is located within the server) to SC Manager 604. If the content is external, then Content Manager 610 sends a request to Content Loader 612 which downloads the content from the appropriate Content Provider 714. Once the content is received from Content Provider 714, Content Loader 612 forwards the content to Supplemental Content Manager 604 (or information about the location of the content). Thus, SC Manager 604 receives the content from Content Manager 610 if the content is locally available or from Content Loader 612 if the content has to be downloaded.).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh, to include the teaching of Russell, for the purpose of determining whether content is available in a Local Media Library or in an externa sources l(Russell [abstract, 0008]).

Regarding claim 3:
Al-Shaykh, in view of Russell discloses the first device comprises decoding means designed to decode the received data stream (Al-Shaykh [0081] The available rendering devices, such as, for example, the rendering devices 21,22,23, may support one or more multimedia home networking standards, such as, for example, UPnP AV and/or DLNA.  The available rendering devices may be, for example, a television, a set-top box).   

Regarding claim 4:
Al-Shaykh, in view of Russell discloses the user interface means for allowing a user to select a data stream comprise means for displaying graphical interface data (Al-Shaykh [0098], Figs. 3, 4, 5). 


Regarding claim 5:
Al-Shaykh, in view of Russell discloses said user interface means for allowing a user to select a data stream are designed to access a user interface for selecting content on a remote server (Al-Shaykh [0082]).  


Regarding claim 7:
Al-Shaykh, in view of Russell discloses  the first device is devoid of user interface means for allowing a user to select a data stream to be played (Al-Shaykh [0015] The mobile device has a user interface, and the home network has rendering devices.  The method has the steps of displaying a media transfer control, a media transfer indication and a renderer selection control/indication concurrently in the user interface of the mobile device).  

Regarding claim 9:
Al-Shaykh, in view of Russell discloses the user interface means comprise means for displaying graphical interface data (Al-Shaykh [0098], Figs. 3, 4, 5; Russell [0075] content presented in a graphical user interface means). 

Claims 2, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (US 2011/0131520), in view of Russell (US 2010/0306402), in further view of Taylor (US 2012/0051344). 

Regarding claim 2:
Al-Shaykh, in view of Russell discloses a graphical user interface, but does not explicitly teach the second device comprises means for assisting connection of the first device to a wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device. 
In related art, Taylor discloses the second device comprises means for assisting connection of the first device to the wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device ([0008, 0052, 0053] displaying confirmation notice to connect). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh-Russell, to further include the teaching of Taylor, for the purpose of providing of allowing configurations setting to be completed on the electronic device remotely without involving any manipulation on the mobile electronic device (Taylor [0008-0009]).

Regarding claim 6:
Al-Shaykh, in view of Russell, in view of Taylor discloses the first and second devices belong to a local area network managed by a wireless access point, and saidF071.0293US2 -24- user interface means are configured to access the file manager on a storage server for the local area network (Taylor [0009] local network, fig. 4, S302 – access point), [0031, 0036]; Al-Shaykh [0082]; Russell [0075-0076] location information).  

Regarding claim 11:
Al-Shaykh, in view of Russell discloses a graphical user interface, but does not explicitly teach in whichF071.0293US2 -26- the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point, and the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device. 
In related art, Taylor discloses F071.0293US2 -26-the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point (Taylor – Fig. 4, at least 4[0041-0045]); and 
the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device ([0008, 0052, 0053] displaying confirmation notice to connect). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421